PER CURIAM.
DISMISSED. See Baker v. State, 878 So.2d 1236 (Fla.2004).
Petitioner is warned that any future filings which the court determines to be successive or frivolous may result in the imposition of sanctions, including a bar to further pro se filings and a referral to the appropriate institution for disciplinary procedures pursuant to the rules of the Department of Corrections as provided in section 944.279, Florida Statutes. See Fla. R. App. P. 9.410.
ROBERTS, C.J., WOLF and THOMAS, JJ., concur.